Citation Nr: 1107286	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1952 to May 1954.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  

In August 2009, the Board determined that new and material 
evidence had been presented to reopen the claims of service 
connection for disabilities of the shoulders and the lumbar spine 
and for a bilateral hearing loss disability and remanded the 
reopened claims for additional development.  On the claims of 
service connection for disabilities of the shoulders and the 
lumbar spine, as the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for a bilateral hearing loss 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.







FINDINGS OF FACT

1.  A bilateral shoulder disability, including degenerative joint 
disease, was not affirmatively shown to have had onset during 
service; a bilateral shoulder disability, including degenerative 
joint disease, as a chronic disease was not manifested to a 
compensable degree within one year from the date of separation 
from service in May 1954; a bilateral shoulder disability, 
including degenerative joint disease, first diagnosed after 
service beyond the one-year presumptive period for a chronic 
disease, is otherwise unrelated to an injury, disease, or event 
in service.

2.  A lumbar spine disability, including degenerative joint 
disease, was not affirmatively shown to have had onset during 
service; a lumbar spine disability, including degenerative joint 
disease, as a chronic disease was not manifested to a compensable 
degree within one year from the date of separation from service 
in May 1954; a lumbar spine disability, including degenerative 
joint disease, first diagnosed after service beyond the one-year 
presumptive period for a chronic disease, is otherwise unrelated 
to an injury, disease, or event in service.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability, including degenerative joint 
disease, was not incurred in or aggravated by service; and a 
bilateral shoulder disability, including degenerative joint 
disease, as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A lumbar spine disability, including degenerative joint 
disease, was not incurred in or aggravated by service, and a 
lumbar spine disability, including degenerative joint disease, as 
a chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre-adjudication VCAA notice by letters, dated in 
May 2007 (back disability) and June 2007 (bilateral shoulder 
disability).  The notice included the type of evidence to 
substantiate the claims of service connection, namely, evidence 
of an injury or disease or event, causing an injury or disease, 
during active service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
active service.  


The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The VCAA notice included 
the provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of 
a claim for service connection).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The RO has obtained the service personnel and treatment 
records, VA medical records, and private medical records 
identified by the Veteran, such as those from Dr. L.S. and Dr. 
G.S.  The Veteran himself also submitted private medical records, 
such as those from Dr. W.K, and Dr. L.S.  The RO attempted to 
obtain medical records from the Social Security Administration, 
but in November 2007 the RO was informed by the SSA that the 
records had been destroyed.  The RO also obtained unit records 
from the Veteran's military unit while in Korea from the National 
Archives and Records Administration.  The Veteran has not 
identified any additionally available evidence for consideration.






When the Veteran's service personnel records were received from 
the National Personnel Records Center (NPRC), it was noted that 
the entire personnel record was being mailed and that the record 
was fire-related.  Although the records received are duplicates 
of the original records, with many pages showing singed edges, it 
appears that the file is complete.  Records include enlistment 
and separation examination reports, service treatment records, 
and service personnel records showing the Veteran's changes of 
stations, decorations, and unit assignments.  Moreover, the 
claims file also includes copies and some original service 
treatment records of the Veteran when the RO had previously 
received them in 1955 (prior to the fire at the NPRC in 1973).  

The Board also notes that the unit records, which included 
command reports and battalion journals, received from the 
National Archives and Records Administration only covered the 
months of January through March of 1953.  In the remand of August 
2009, the Board had directed that the history of the Veteran's 
assigned unit while in Korea from December 1952 to July 1953 be 
obtained.  Another remand to obtain additional unit records would 
be unnecessary, however, for the following reasons.  

The purpose of obtaining the unit records was to attempt to 
substantiate an alleged injury of the shoulders and lumbar spine 
while the Veteran was serving in Korea.  Additional service 
personnel records that were obtained subsequent to the remand 
show that the Veteran's period of service in Korea was from 
January 1953 to September 1953.  Further, he has repeatedly 
stated that his injury occurred while changing large truck tires 
during the winter in Korea.  Given these records and statements 
of the Veteran, it is pointless to delay this case in order to 
obtain unit records dated after that period during which the 
alleged in-service injury had occurred.  






The Board in its remand had also directed the RO to obtain the 
history of the Transportation Car Company, Headquarters Support 
Group, United Nations Command Military Armistice Commission from 
July 1953 to April 1954; however, the National Archives and 
Records Administration indicated in February 2010 that such 
records were not located.  

VA has conducted medical inquiry in an effort to substantiate the 
claims of service connection under 38 U.S.C.A. § 5103A(d).  The 
Veteran underwent VA examinations in November 2010.  As the VA 
examination was based on prior medical history and a physical 
examination, which describes the present disabilities in 
sufficient detail, the Board may rely on the examination in 
making a fully informed decision on the claims. 

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110.

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
including degenerative changes by X-ray, becomes manifest to a 
degree of 10 percent within one year from date of separation from 
service, the disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished by 
affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the 
record does not show, that the claimed disabilities were the 
result of participation in combat with the enemy.  Rather, he has 
clearly indicated that his injury occurred while working adjacent 
to the motor pool, in a secure area near Seoul (see hearing 
transcript, page 11).  For these reasons, the combat provision of 
38 U.S.C.A. § 1154(b) does not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

In statements and testimony, the Veteran asserts that he injured 
his shoulders and lumbar spine in a single incident in Korea, 
when changing a heavy truck tire, he was thrown off balance and 
fell backwards and the large tire and rim landed on him.  In 
testimony, he said that there was snow on the ground and that his 
feet slipped, and the tire fell on him.  In statements in August 
2008 and November 2008, he indicated that it took two people to 
lift the tire off of him and that he was thereafter placed on 
light duty for two weeks (he testified that he was taken off the 
job for three weeks).  He asserted that all of his sick call 
records from that time were destroyed, so as not to leave any in 
the hands of the Koreans.  He testified that this incident 
occurred in the winter in the first part of 1953, and that he 
continued to have problems with his back and shoulder after the 
incident.  He testified that he did not see a doctor for his 
conditions until after he left the military. 


In December 2003, the Veteran asserted that he was treated at the 
VA for arthritis and back problems from 1975 through the early 
1980s.  

Service personnel records show that the Veteran served in the 
Army from July 1952 to May 1954.  His period of service included 
a tour of duty in Korea from January 1953 to September 1953.  The 
Veteran's unit records, which include command reports and 
battalion journals, covering the months of January through March 
of 1953 in Korea, do not substantiate the Veteran's allegation of 
an injury of the shoulders and lumbar spine.  

The service treatment records, including a May 1954 report of the 
separation examination, do not contain any complaint, finding, 
history, treatment, or diagnosis of a shoulder disability or a 
lumbar spine disability.  Rather, the records show treatment for 
other ailments, such as a skin disorder in March 1953 and in 
April 1953.

On the basis of the service treatment records alone, disabilities 
of the shoulders and lumbar spine were not affirmatively shown to 
have had onset during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing 
inception in service) is not established.  

Furthermore, private and VA records do not show that either a 
shoulder disability or a lumbar spine disability was manifest 
until many years after the Veteran's service discharge in May 
1954.  

In a private neurological consultation in July 1987 the Veteran 
was seen for neck, right arm, and shoulder pain of three to four 
weeks' duration, and that "he has not had any trouble like this 
before."  There was no diagnosis relevant to the shoulders.  In 
December 2003, a private chiropractor indicated that the Veteran 
had received adjustments for acute low back pain and sciatic 
neuritis from April 2000 through December 2003.  The chiropractor 
also noted that it was "possible" that the Veteran was seen 
during the mid or late 1980s, but that records could not be 
located.  


VA records in July 2001 show that the Veteran continued to 
complain of low back pain.  It was noted that prior to his 
civilian retirement in 1989 the Veteran was a loom maintenance 
worker, who performed a lot of heavy work and he had hurt his 
back lifting and changing motors.  In February 2001 and in July 
2001, the Veteran complained of pain in each shoulder.  In 
October 2001, he complained of right shoulder pain with no 
history of trauma.  On examination, there was some tenderness in 
the subacromial region of the right shoulder with no impingement.  
In May 2002, it was noted that he had fallen and was having right 
shoulder pain.  In July 2002, it was noted that the Veteran had 
right shoulder pain for the last five to six years.  

In July 2002, a private MRI of the right shoulder showed tendon 
tears, a labral tear, impingement about the glenohumeral joint, 
and hypertrophic degenerative change of the acromioclavicular 
joint.  In August 2002, history included reconstructive surgery 
for a right rotator cuff tear.  In January 2004, the Veteran 
complained of pain in the right shoulder and lower back that 
began in 1955.  In September 2007, a private MRI of the lumbar 
spine in September 2007 showed degenerative changes from L3-4 to 
L5-S1.  

A private physician, G.S., D.O., diagnosed chronic low back pain 
and shoulder arthralgia, post-traumatic, in August 2007 and 
diagnosed traumatic arthritis of the shoulders and lumbago in 
April 2008.  On VA examination in November 2010, the diagnoses 
were degenerative joint disease of the lumbar spine, right 
rotator cuff tear and repair, and degenerative joint disease of 
the left shoulder.  

As neither a shoulder or low back symptoms were chronic in 
service, then a showing of continuity of symptomatology after 
service is required to support the claims.  38 C.F.R. § 3.303(b).

The Veteran contends that he injured his shoulders and lumbar 
spine in service as a result of a large, heavy tire falling on 
him, and that he has had problems with his shoulders and low back 
ever since.  


In May 2004, the Veteran submitted the statements of two 
individuals who indicated that they had known the Veteran both 
prior to and after his period of service.  The witnesses stated 
that the Veteran did not have back or shoulder trouble before 
service, but that he had trouble (arthritis) with his back and 
shoulder after service when he returned to work.  

The Board, as fact finder, must determine the probative value or 
weight of the statements in deciding whether there is continuity 
of symptomatology.

After service, the evidence against continuity of symptomatology 
shows that the first shoulder symptoms were documented in 1987 
and the first low back symptoms were documented in 2000.  This is 
decades after the Veteran's service discharge.  The absence of 
continuity of symptoms for this prolonged period of time without 
medical complaint constitutes evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints.).  

However, the Veteran is competent to report observable symptoms 
such as low back and shoulder pain.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Nonetheless, in the present case, to the extent that the Veteran 
is claiming continuous shoulder and low back symptomatology since 
active service, the Veteran is not credible.  For the following 
reasons, on the separation examination in May 1954 the spine and 
musculoskeletal system were normal with no pertinent complaint of 
symptoms.  Moreover, at the time he filed for service connection 
benefits in October 2003 the Veteran indicated that his back 
disability had begun in 1970, which is many years after his 
period of service and is inconsistent with his current claims of 
his disability having onset during service.  



As for his shoulder disability, on his claim submitted in October 
2003, he indicated that his shoulder disability began in 1953, 
however, when seen by a private neurologist many years earlier in 
July 1987, he had reported that his shoulder pain was of a few 
weeks' duration and that he previously had not had such trouble.  
The Board finds that the July 1987 statement made solely for the 
purpose of treatment is more credible than the October 2003 claim 
to VA made for the purpose of receiving disability benefits.  

The Veteran himself has submitted somewhat inconsistent 
statements with regard to the alleged in-service injury giving 
rise to his low back and shoulder disabilities.  He most recently 
maintains that his disabilities arose from a single incident 
during service when a heavy truck tire fell on him and two men 
had to lift the tire off him.  However, he has not always made 
such a claim.  On his original claim for disability benefits in 
October 2003, there was no mention of an incident involving a 
truck tire.  Moreover, in a March 2004 statement, when he 
indicated that as a motor pool mechanic he went to sick call for 
treatment of his shoulder and back and was placed on light duty, 
he noted only that his back was injured.  In other words, there 
was no tire incident until nearly two years later in February 
2006 when the Veteran specifically claimed that a truck tire fell 
on him.  The Veteran has not accounted for his earlier silence 
about the tire incident.  If the injury was indeed the beginning 
of his claimed disabilities, it would seem that he would have 
asserted it in connection with his initial claim filed in October 
2003.  

Therefore the assertions of low back and shoulder symptoms since 
an injury in service lack credibility due to the Veteran's 
inconsistent history and complaints and inconsistency with other 
evidence submitted.  Caluza v. Brown, 7 Vet. App. 498 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.). In this case, the Board 
finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.



As for the statements of the lay witnesses, their recollection of 
the Veteran's shoulder and back pain after service was rather 
vague and unaccompanied by such details as when they observed the 
symptoms and whether the symptoms had been continuous from the 
time the Veteran left service.  Moreover, the statements do not 
account for that fact that after service the Veteran worked as a 
loom maintenance worker and that in July 2001 it was noted that 
the Veteran's job involved heavy work and that the Veteran had 
reportedly injured his back lifting and changing motors.  Again, 
given that the July 2001 report was made solely for the purpose 
of treatment, it is considered to be more credible than the March 
2004 statements of friends made for the purpose of supporting the 
Veteran in his claim for disability benefits.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the 
absence if contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, despite the fact that the lay evidence is not 
accompanied by contemporaneous medical evidence of low back and 
shoulder symptoms since service, as previously shown the lay 
evidence lacks credibility.  

For the foregoing reasons, then, continuity of symptomatology has 
not been established, either by the clinical record or by the 
statements of the Veteran and lay witnesses.  That is, the 
preponderance of the evidence is against the claims of service 
connection for disabilities of the shoulders and lumbar spine 
based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  


The Board now turns to the question of whether service connection 
for disabilities of the shoulders and lumbar spine may be granted 
on the basis that the disabilities were first diagnosed after 
service, considering all the evidence, including that pertinent 
to service under 38 C.F.R. § 3.303(d).  In this case, there is no 
diagnosis of either a shoulder disability or a lumbar spine 
disability until 2000, many decades after service.  However, 
there is no competent evidence in the record that links any 
current shoulder disability or lumbar spine disability to an 
injury or disease or event in service.

The record contains a private medical opinion and a VA medical 
opinion in regard to the question of whether the Veteran's 
current bilateral shoulder disability and lumbar spine disability 
are related to his period of service.  The Board finds that the 
probative value of the favorable private opinion is outweighed by 
the probative value of the VA medical opinion, for the reasons 
that follow.  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the analytical findings, and the probative weight of a 
medical opinion may be reduced if the physician fails to explain 
the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the opinion of the Veteran's private physician, given in 
examination reports of August 2007 and April 2008, the Veteran's 
traumatic arthritis of the shoulders and lumbago were related to 
an injury that he sustained while serving in Korea when a piece 
of heavy equipment pinned him to the ground.  The physician 
furnished no rationale for the conclusion.  A mere conclusion by 
a medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the opinion.  
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  




In contrast, the VA physician in November 2010 considered the 
Veteran's statements that his low back and shoulder conditions 
were attributable to injury in service, and that he had had pain 
in the shoulders and low back intermittently since service.  The 
physician examined the Veteran and expressed the opinion that the 
Veteran's bilateral shoulder and lumbar spine disabilities were 
less likely as not a result of the claimed tire injury in service 
for a number of reasons.  

The VA physician provided a full rationale for the conclusion, 
reached in the opinion, referring to prior medical history and an 
examination that describes the disabilities.  The VA physician 
cited to the absence of service records for treatment of the 
shoulder or low back pain, the Veteran's denial of any joint 
abnormality (except for leg cramps) at the time of his 1954 
separation physical examination, the more than 20 years that 
elapsed since service before there was any documentation of 
shoulder and back pain, and the performance of significant manual 
labor by the Veteran's history for many years in a textile mill 
after service.  

In formulating his opinion, the VA examiner accounted for the 
significant facts in the record and provided a rationale.  The 
private physician's opinion did not have same level of 
thoroughness and detail.  Thus, the Board finds that the private 
medical opinion to be of limited probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to 
consider the relevant pre- and post-service medical history).  
Moreover, medical history provided by a Veteran and recorded or 
transcribed by a health-care provider without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As for the Veteran's statements attributing his current 
disabilities to service, although he is competent to describe 
symptoms, the diagnosed disabilities of the shoulders and lumbar 
spine are not conditions under case law where lay observation has 
been found to be competent.  




Therefore the determination as to whether the current bilateral 
shoulder and lumbar spine conditions were present during active 
service or are related to an injury or disease of service origin 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claims.   See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence can be competent 
to establish a diagnosis of a simple medical condition, relate a 
contemporaneous medical diagnosis or describe symptoms that later 
support a diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms, which he 
can observe, the diagnoses of a rotator cuff tear and 
degenerative changes or degenerative joint disease of the 
shoulder or lumbar spine are not simple medical conditions 
because the disabilities are not conditions the Veteran as a lay 
person can identified based on mere personal observation, that 
is, perceived by visual observation or by any other of the 
senses.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized education, training, or 
experience to offer a diagnosis of a rotator cuff tear and 
degenerative changes or degenerative joint disease of the 
shoulder or lumbar spine.

As the current disabilities of the shoulders and lumbar spine are 
not simple medical conditions, the Board rejects the Veteran's 
statements and testimony as competent evidence to substantiate 
that his current disabilities of the shoulders and lumbar spine, 
first documented many years after service, were present in 
service.




And although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis by 
a medical professional, the Veteran has not submitted any such 
evidence that establishes a diagnosis before 2000 or probative 
evidence that a medical professional related his shoulder and 
lumbar spine disabilities back disability to an injury, disease, 
or event in service.  In that regard, the Board has earlier 
discussed the favorable private opinion, finding that its 
probative value was outweighed by that of the unfavorable VA 
medical opinion.  

Also, under certain circumstances, a lay person is competent to 
offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

In this case, the cause of the right rotator cuff tear and 
degenerative changes affecting the left shoulder and lumbar spine 
cannot be determined by the Veteran's own personal observation 
without having specialized education, training, or experience.  
38 C.F.R. § 3.159 (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (a witness must have personal knowledge in order to be 
competent to testify to a matter; personal knowledge is that 
which comes to the witness through the use of the senses.).

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of the shoulder and lumbar spine 
disabilities.  As the Veteran's lay opinion on causation is not 
competent evidence, the Veteran's opinion is not admissible as 
evidence.  Rather the competent evidence of record, the diagnoses 
and opinion of the VA examiner opposes rather than supports the 
claim.

After service, degenerative changes of the right shoulder and 
lumbar spine, established by MRI, were first documented after 
2000, which is well beyond the one-year presumptive period for 
manifestation of arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307, 3.309.



As the preponderance of the evidence is against the claims that a 
bilateral shoulder disability and the lumbar spine disability are 
related to an injury, disease, or event in service, the benefit-
of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a bilateral shoulder disability is denied.  

Service connection for a lumbar spine disability is denied.  



REMAND

On the claim of service connection for a bilateral hearing loss 
disability, the claim was remanded in August 2009, in part, to 
afford the Veteran a VA examination, which was conducted in 
August 2010, but the VA examiner was unable to resolve the claim 
without resort to speculation.  It is unclear as to whether the 
inability to provide a definitive opinion was due to a need for 
further information or because of the limits of medical 
knowledge.  As the current record is insufficient to decide the 
claim, further development under the duty to assist is required.







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to determine: 

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current bilateral 
hearing loss disability is due to noise 
exposure in service, that is, working 
around heavy equipment and generators, and 
the firing of small arms and artillery and 
other weapons.  

The VA examiner is asked to consider 
whether the Veteran's current bilateral 
hearing loss disability is consistent with 
noise exposure, considering accepted 
medical principles pertaining to the 
history, manifestation, clinical course, 
and character of the sensorineural hearing 
loss.  Although hearing loss was not 
documented during service, the Veteran is 
competent to describe impaired hearing 
during service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, 




the noise exposure in service as described 
by the Veteran, is not more likely than 
any other to cause the Veteran's current 
bilateral hearing loss disability, for 
example, post-service occupational noise 
exposure or age-related hearing loss or 
hearing loss first documented by history 
in the 1990s or in 2000, more than four 
decades after service, that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  After the above development is 
completed, adjudicate the claim of service 
connection for a bilateral hearing loss 
disability.  If the benefit remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


